Citation Nr: 0922942	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  02-20 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1952 to March 
1954.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO) which denied service connection 
for glaucoma.

The Board remanded the case to the RO in March 2004.  In a 
subsequent August 2005 decision, the Board affirmed the RO's 
denial of the benefit on appeal.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court or CAVC).  In November 2007, the Court vacated 
that Board's decision and remanded the case to the Board for 
readjudication in compliance with its decision.  

The Board remanded the case to the RO for further development 
in May 2008.  Development has been completed and the case is 
once again before the Board for review.


FINDING OF FACT

The Veteran is not shown to have glaucoma that is 
etiologically related to active service.


CONCLUSION OF LAW

Glaucoma was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In October 2001, March 2004, and August 2008 letters, VA 
informed the Veteran of the evidence necessary to 
substantiate his claim, evidence VA would reasonably seek to 
obtain, and information and evidence for which the Veteran 
was responsible.  The August 2008 letter provided the Veteran 
with notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Fully compliant VCAA notice was not received prior to the 
initial rating decision.  Despite the inadequate timing of 
this notice, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing the fully compliant notice in 
August 2008.  The RO readjudicated the case in a February 
2009 supplemental statement of the case (SSOC).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Id.  There is no indication that 
any notice deficiency reasonably affects the outcome of this 
case.  

The Veteran's service treatment records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Veteran and his 
representative have indicated that they have no additional 
evidence or argument to submit.   The record is complete and 
the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  
In addition, certain chronic diseases may be presumed to have 
been incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and are not a disease or injury within 
the meaning of applicable legislation.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia, and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9 (2008).  Thus, VA 
regulations specifically prohibit service connection for 
refractive errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) 
(cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).

The Veteran contends that service connection is warranted for 
glaucoma.  He contends, in a November 2001 statement, that as 
soon as he entered the Army, he received glasses.  He 
reported that gradually he lost his sight, and now has 
glaucoma and cataracts.  

The Board notes that, with the exception of a separation 
examination report, the Veteran's service treatment records 
are not available in this case.  A December 2001, 
correspondence from the National Personnel Records Center 
(NPRC) indicates that the Veteran's records were destroyed in 
a 1973 fire at the NPRC in St. Louis, Missouri.  There were 
no additional service treatment records available.  As such, 
the Board has a heightened duty to explain its findings and 
conclusions and to carefully consider the benefit-of-the-
doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain its decision 
when the veteran's medical records have been lost.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, case law 
does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

A March 1954 separation examination report shows that the 
Veteran's vision was 20/20 in the right eye and 20/70 in the 
left without glasses, corrected to 20/20 visual acuity in 
both the right and in the left.  The separation examination 
noted poor vision of the left eye, corrected by glasses.  It 
also noted other minor complaints of no clinical 
significance.  The Veteran's eyes were otherwise noted as 
being normal.

A February 1994 VA examination report noted that the Veteran 
had newly diagnosed cataracts and glaucoma.  Following an 
examination, the Veteran was diagnosed with significant 
cataracts but with good vision; and borderline intraocular 
pressures with glaucomatous appearing disks.  He was also 
diagnosed with refractive error.

Private treatment records from Eye Care Group and Temple Eye 
Physicians dated in February 1994 and March 1994 diagnosed 
the Veteran with glaucoma.  

VA outpatient treatment reports dated from March 1999 to 
December 2004 show the Veteran was diagnosed with glaucoma, 
and was referred to a glaucoma clinic on several occasions.  
The Veteran was also seen for removal of cataracts.  

During a March 2005 VA examination, the Veteran reported that 
when he was drafted into the army, he had an eye examination 
and was given glasses.  The Veteran believed that his glasses 
were related to his glaucoma.  The Veteran indicated that he 
was first diagnosed with glaucoma in 1994 at a VA Medical 
Center.  He could recall no history of eye injuries due to 
trauma.  The Veteran had no family history of glaucoma.  
Following an examination, the Veteran was diagnosed with 
primary open-angle glaucoma, thin corneas, and large cups in 
both eyes.  The examiner reviewed the Veteran's chart.  He 
stated that most likely, the Veteran had primary open-angle 
glaucoma unrelated to military service, given that  the 
Veteran had no history of trauma to the eye, and there was no 
evidence on examination of glaucoma secondary to trauma or 
injury.  The examiner stated that the Veteran's refractive 
error was most likely unrelated to glaucoma.  

A second VA examination was requested to determine the 
etiology of the Veteran's glaucoma, and to determine the 
significance, if any, of the "minor complaints" noted on 
the Veteran's separation examination report.  A January 2009 
VA examiner reviewed the Veteran's claims file completely, to 
include the Veteran's 1954 separation examination report.  
The examiner stated that there was no recorded testing done 
in 1954 for glaucoma.  The first diagnosis of glaucoma was in 
1994, initially by a private physician, then at VA.  The 
Veteran had moderate cupping and moderately elevated IOP, and 
mild visual field loss.  There was no evidence of traumatic 
glaucoma or pigment dispersion at the time of the diagnosis.  
The Veteran had reduced acuity at the time of his diagnosis, 
likely from cataracts, which were later removed by VA in 
2002.  The Veteran had progressive visual field loss over the 
past 15 years with multiple symptoms and changes in 
medications.  There had also been compliance issues in the 
past with the Veteran's glaucoma medications.  The Veteran 
was asked specifically about his complaints at the time of 
discharge.  The Veteran said that he did not remember, and 
could not recall when he was diagnosed with glaucoma.  A 
comprehensive eye examination was completed.  

The Veteran was diagnosed with end stage glaucoma, first 
diagnosed in 1994 in the private sector.  The examiner stated 
that the Veteran was discharged from service in 1954 at which 
time he had a mild spectacle correction on the left and best 
corrected visual acuity of 20/20 on the right, and 20/20 on 
the left.  The examiner stated that the Veteran's "minor 
complaints" were not elaborated in the claims file but were 
deemed insignificant on the separation examination report.  
The Veteran could not recall any minor complaints at the time 
of examination.  The examiner stated that there was no 
testing done at the time of discharge for glaucoma, so it 
could not be established if the Veteran had glaucoma in 1954.  
The examiner opined, however, that it is more than likely 
that the Veteran did not have glaucoma as he was in this 20s, 
which is very young for this disease, and he had no history 
of trauma to cause traumatic glaucoma.  His diagnosis for 
glaucoma was made 40 years later, mild at the time, which had 
progressed over the past 15 years.  

Objective medical evidence, to include VA examination reports 
and VA and private treatment reports, shows that the Veteran 
was initially diagnosed with glaucoma in 1994, approximately 
40 years after separation from active service.  

During the March 2005 VA examination, the Veteran was 
diagnosed with primary open-angle glaucoma.  The VA examiner 
specifically stated that the Veteran's glaucoma was unrelated 
to his military service as there was no history or evidence 
on examination of glaucoma secondary to trauma or injury.  A 
January 2009 VA examiner also opined that it is more than 
likely that the Veteran did not have glaucoma in service, 
stating that the Veteran was very young for this disease at 
the time, and there was no history of trauma to cause 
traumatic glaucoma.  The Veteran did not recall what his 
minor complaints were, noted at the time of his separation, 
and these complaints were deemed insignificant on the 
separation examination report.  

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  In 
this case, the Board finds that the May 2005 and January 2009 
VA opinions provide the most probative evidence of record 
with respect to the Veteran's current diagnosis and the 
etiology of that diagnosis.  The medical evidence reviewed 
and discussed by the VA examiners were factually accurate.  
Based on all the evidence, on clinical findings which did not 
establish traumatic glaucoma, on the Veteran's diagnosis of 
glaucoma itself, which is uncommon for someone in their 20s, 
on the Veteran's 1994 initial diagnosis of glaucoma, which 
was noted to be mild at that time, and on the expertise of 
the examiners, both VA examiners provided fully articulated 
opinions indicating that glaucoma was not likely related to 
service.  Sound reasoning was provided for this conclusion.  
In the present case, there is simply no medical evidence 
which shows that currently diagnosed glaucoma is related to 
service, or to in-service findings indicating decreased 
visual acuity.  Based on the two VA opinions, the Board finds 
that service connection for glaucoma is not warranted.  

In making this determination, the Board has considered the 
Veteran's own statements in support of his claim.  The 
Veteran contends that his glaucoma is related to active 
service.  He contends, in a November 2001 statement, that as 
soon as he entered the Army, he received glasses.  He 
reported that gradually he lost his sight, and now has 
glaucoma and cataracts.  In a December 2002 statement, the 
Veteran again stated that he believed that his glaucoma was 
related to service.  He reported that when he entered 
service, he did not use glasses, but ended up with glasses 
when he left.  During the March 2005 VA examination, the 
Veteran reported that when he was drafted into the Army, he 
had an eye examination and was given glasses.  He believed 
that his glasses were related to his glaucoma.

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).   However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, supra.  

The Veteran in this case is competent to report that he was 
issued glasses when he entered service, that he did not wear 
glasses prior to service, and that he continued to have to 
wear glasses after his separation from service.  The Board 
further finds that the Veteran is credible in these 
statements.  The Veteran's separation examination report does 
reflect decreased visual acuity in the left eye at the time 
of his separation, corrected to 20/20.  The Board finds, 
however, that the Veteran is not competent to relate his 
current diagnosis of glaucoma to poor vision in service.  The 
Board has also considered the Veteran's own statements in 
support of his claims.  The Board acknowledges the Veteran's 
belief that his glaucoma was related to having to wear 
glasses in service; however, where the determinative issue is 
one of medical causation or diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991). See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).  In light of the objective medical evidence 
on the issue, the Board finds that the Veteran's statements 
with respect to etiology are of little probative value.  

C.  Conclusion

Although the Veteran does have glaucoma, the record provides 
no competent evidence that the disability was incurred or 
aggravated in service and no nexus has been established 
between the Veteran's current disability and his military 
service.  Therefore, the Board concludes the preponderance of 
the evidence is against finding that the Veteran has glaucoma 
etiologically related to active service.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.




ORDER

Service connection for glaucoma is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


